t c memo united_states tax_court dartmouth clubs inc petitioner v commissioner of internal revenue respondent docket no filed date william f patten for petitioner ronald f hood and david n brodsky for respondent memorandum opinion parr judge this case is before the court on petitioner's motion for reasonable litigation and administrative costs pursuant to sec_7430 and rules through filed ‘references to sec_7430 in this opinion are to that section of the internal_revenue_code as amended by the taxpayer bill of right sec_2 tbor publaw_104_168 secs stat which is effective with respect to continued date the issues for decision are whether petitioner is the prevailing_party in the underlying tax case within the meaning of sec_7430 we hold it is not whether the litigation and administrative costs claimed by petitioner are reasonable within the meaning of sec_7430 and because of our holding that petitioner is not the prevailing_party we need not consider whether the costs claimed by petitioner are reasonable neither party has requested an evidentiary hearing on petitioner's motion and the court concludes that such a hearing is not necessary for the proper disposition of petitioner's motion see rule a accordingly we decide petitioner's motion for an award of administrative and litigation costs on the record of the case including respondent's objection petitioner's response to respondent's objection and the parties' ‘ continued proceedings commenced after date see tbor secs 7o01 d b b and b stat sec_7430 as amended by tbor requires the united_states to establish that the position_of_the_united_states was substantially justified see sec_7430 b a judicial proceeding is commenced in this court with the filing of a petition see rule a maqgie management co v commissioner 108_tc_430 petitioner filed its petition on date thus sec_7430 as amended by tbor is applicable other section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated affidavits and exhibits which are incorporated herein by this reference petitioner is an exotic dance club whose address was westport massachusetts at the time the petition in this case was filed background petitioner filed its federal_income_tax returns using a fiscal_year ending on march in date respondent began an examination of petitioner's and corporate tax returns the examining revenue_agent found that during these years petitioner had deducted cash payments made to many individuals including henry lauzon jr lauzon jr petitioner's president and sole shareholder for which no forms w-2 wage and tax statement or forms 1099-misc miscellaneous income had been issued these cash payments totaled dollar_figure in and dollar_figure in on date date date and date the revenue_agent sent petitioner information document requests for documents that would substantiate that the cash payments were corporate expenses during the course of the examination the revenue_agent and petitioner had several meetings regarding the requested documentation eventually the revenue_agent wrote a report on the disputed items and proposed adjustments in date petitioner q4e- protested the proposed adjustments at an administrative review in the internal_revenue_service office of appeals appeals appeals returned the case to the revenue_agent with instructions to consider whether additional evidence that petitioner had presented at the administrative review provided the required substantiation the parties were not able to reach an agreement on the disputed items and petitioner refused to agree to a statutory extension of the time to assess tax accordingly on date respondent mailed a notice_of_deficiency to petitioner in the notice respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for petitioner's fiscal years and respectively the deficiencies were based on the disallowance of deductions that petitioner claimed for casual labor security expenses talent scouting expenses music expenses and management consulting fees the notice_of_deficiency stated that the deductions for the casual labor security expenses music expenses and management consulting fees were disallowed because petitioner did not provide substantiation including invoices matching canceled checks and forms to support its claimed deductions respondent disallowed the deduction for the talent scouting expenses because he determined that dollar_figure of the amount - - claimed in each of the years at issue for this expense was a dividend paid to lauzon jr on date petitioner filed a petition with this court on date respondent's answer was filed on date respondent sent the case to appeals for consideration on date an appeals officer contacted petitioner's attorney william f patten mr patten and the parties scheduled a conference for july the appeals officer requested that mr patten bring copies of any forms that petitioner had issued a worksheet reconciling the forms to the corporate records anda list of all persons that received less than dollar_figure from petitioner mr patten brought the forms to the conference and he stated that the worksheet and other information would be provided on july preparation of the worksheets took longer than expected and petitioner was not able to provide them by the promised date on date the appeals officer received the worksheet and other requested information for both years in issue except for any information about the dollar_figure payments to lauzon jr after reviewing the worksheets and other information the appeals officer concluded that all the claimed deductions were allowable as ordinary and necessary business_expenses except for the dollar_figure payments to lauzon jr petitioner claimed and respondent allowed deductions of - - dollar_figure and dollar_figure in and respectively for management consulting fees paid to lauzon jr the dollar_figure payments were also recorded on petitioners books as management consultant fees paid to lauzon jr however petitioner later reclassified these payments as expenses_incurred in scouting new talent considering the amount of the management consultant fees paid to lauzon jr the appeals officer believed that the dollar_figure payments may have been excessive_compensation accordingly on date the appeals officer initiated a discussion with petitioner's accountant to resolve this last item on september the appeals officer and petitioner agreed to split the dollar_figure--one-half of the amount claimed was allowed as a deduction in each year and one-half was disallowed on date the appeals officer received the audit department's computation and prepared the stipulated decision document the decision document showed income_tax deficiencies of dollar_figure and dollar_figure for and respectively on date mr patten signed the stipulated decision document and respondent signed it two days later the court entered the stipulated decision on date petitioner thereafter filed a motion to vacate the decision and a motion for administrative and litigation costs petitioner claims that it incurred dollar_figure in administrative and litigation - costs from date to date the court issued an order granting petitioner's motion to vacate the decision and we now consider petitioner's motion for administrative and litigation costs discussion sec_7430 provides that the prevailing_party may be awarded reasonable_administrative_costs incurred in connection with an administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with a court_proceeding for this court to award reasonable administrative and litigation costs under sec_7430 several conjunctive requirements must be met the record must show that the moving party exhausted any administrative remedies available to him or her within the internal_revenue_service see sec_7430 respondent concedes that petitioner has met this requirement the moving party did not unreasonably protract the administrative_proceeding or the proceeding in this court see sec_7430 respondent concedes that petitioner has met this requirement the moving party is the prevailing_party see sec_7430 as discussed below we find that petitioner is not the prevailing_party to be a prevailing_party a taxpayer must establish that the taxpayer substantially prevailed with respect to the amount - - in controversy or with respect to the most significant issue or set of issues presented sec_7430 a and that the taxpayer is either an individual whose net_worth does not exceed dollar_figure million or an owner of any unincorporated business or any partnership corporation etc the net_worth of which does not exceed dollar_figure million at the time the petition is filed see sec_7430 a u s c sec d b respondent concedes that petitioner substantially prevailed with respect to either the amount in controversy or the most significant issues and that petitioner meets the net_worth requirements a party however will not be treated as the prevailing_party if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified see sec_7430 b respondent contends that petitioner is not the prevailing_party because the position that respondent took regarding the disallowed expense deductions was substantially justified we agree with respondent the united states' position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both law and fact 487_us_552 interpreting similar language in the equal_access_to_justice_act u s c sec see also maggie management co v commissioner t c --- - a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion see pierce v underwood supra pincite the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time cf 88_tc_1329 85_tc_927 thus in determining whether respondent acted reasonably this court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the fact that the commissioner eventually loses or concedes the case is not determinative as to whether the taxpayer is entitled to an award of administrative or litigation costs see 92_tc_760 wasie v commissioner supra pincite it remains however a relevant factor to consider in determining the degree of the commissioner's justification see hstate of perry v commissioner 931_f2d_1044 5th cir 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir in some cases courts have adopted an issue-by-issue approach to sec_7430 apportioning the requested awards between those issues for which the respondent was and those issues for which - respondent was not substantially justified see 51_f3d_34 5th cir 106_tc_76 in the instant case both parties make their respective arguments for all the adjustments in the notice_of_deficiency collectively thus we do not determine whether to apportion the awards if any between those adjustments for which respondent was or was not substantially justified in deciding this issue we must identify the point in time at which the united_states is first considered to have taken its position and then decide whether the position from that point forward was substantially justified the substantially justified standard is applied as of the separate dates that respondent took a position in the administrative proceedings as distinguished from the proceedings in this court see sec_7430 a and b the administrative position of respondent means the position taken in the administrative proceedings as of the earlier of the date of receipt of the appeals decision by the taxpayer or the date of the notice_of_deficiency see sec_7430 b in this case respondent took a position in the administrative_proceeding as of date the date the notice_of_deficiency was issued see sec_7430 b the position taken by the united_states for purposes of litigation costs refers to the position_of_the_united_states in a judicial proceeding see sec_7430 a respondent's position in the proceeding before this court was established on date the date respondent filed his answer see huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 although ordinarily the reasonableness of each of those positions is considered separately to allow respondent to change his position huffman v commissioner supra pincite7 it appears in this case that respondent took the same position in both the notice_of_deficiency and the answer more specifically respondent's position was that petitioner failed to substantiate the deductions for cash payments that it claimed on its returns petitioner contends that it provided the required substantiation at the administrative review in date that the case should have concluded at that point and that the notice_of_deficiency constituted nothing but harassment the record does not support petitioner's contention at respondent's request in date petitioner promised to provide worksheets reconciling the forms to the corporate records however petitioner required months to prepare the worksheets therefore it is apparent that the worksheets did not exist at the time of the date conference and that petitioner did not provide respondent information sufficient to substantiate its claimed deductions before date on this record we conclude that respondent's position was substantially justified in the notice_of_deficiency respondent premised the adjustments primarily on petitioner's failure to substantiate items on its returns taxpayers do not have an inherent right to take tax deductions deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed see 308_us_488 292_us_435 this includes the burden of substantiating the amount and purpose of the item claimed see sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs we find that it was reasonable for respondent not to concede the adjustments until he had received and verified adequate substantiation for the items in question simpson fin servs inc v commissioner tcmemo_1996_317 citing 854_f2d_263 7th cir affg tcmemo_1987_52 sokol v commissioner supra pincite petitioner argues that the commissioner mishandled this case and that if it had been administered properly petitioner would have incurred much less expense petitioner states that the appeals officer raised issues that were not in the revenue agent's examination_report and that it was denied the opportunity to respond to these issues before respondent issued the notice_of_deficiency petitioner also stated that when it was informed by respondent that a notice_of_deficiency would be issued if petitioner did not agree to an extension of the statutory period for assessment that it welcomed the notice as an opportunity to resolve the issues this statement is contrary to petitioner's statement that the notice_of_deficiency was issued to harass petitioner we are not persuaded by petitioner's arguments we find nothing in our review of the record to support petitioner's claims of overreaching or abusive tactics by respondent's agents rather we find that respondent promptly conceded that petitioner's deductions were allowable once petitioner provided the information necessary to substantiate the disputed items although petitioner attempts in its motion to articulate the overreaching of respondent's agents such statements are not proof see rule b see also 99_tc_202 n 90_tc_1248 we hold that respondent's positions had a reasonable basis in law and fact accordingly petitioner is not entitled to administrative and litigation costs under sec_7430 to reflect the foregoing an appropriate order will be issued denying petitioner's motion for an award of administrative and litigation costs and a decision will be entered
